Case 1:18-cr-00799-KMW Document 274

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee ee x
UNITED STATES OF AMERICA
-against
HUALONG WU,
Defendant.
-- -- x

 

 

KIMBA M. WOOD, District Judge:

Filed 02/08/21 Page 1of1

 

 

| usec Rey
| DOCUMENT
|| LUECTRONICALLY FILED

Pe

cre

ORDER
18 CR 799 (KMW)

The Court will hold a remote hearing on the defendant’s violation of supervised release

on Wednesday, February 17, 2021, at 11:30 a.m.

Members of the press and public who wish to hear the proceedings should dial 917-933-

2166 and enter Conference ID 303619264.
SO ORDERED.

Dated: New York, New York
February 8, 2021

Icke nr. Wh

 

KIMBA M. WOOD
UNITED STATES DISTRICT JUDGE
